Opinion issued February 26, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01205-CV
____________

LILLIAN HILL, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATRIX
OF THE ESTATE OF EULA M. GLOVER, DECEASED, Appellant

V.

MARINER HEALTH CARE, INC., FORMERLY KNOWN AS MARINER POST-ACUTE NETWORK, INC.; A/K/A, NORTHWAY HEALTHCARE CENTER,
Appellee




On Appeal from the Probate Court No. 4
Harris County, Texas
Trial Court Cause No. 310,122-401




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss her appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.